Citation Nr: 1418291	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  05-00 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for a skin disorder, claimed as chloracne, to include as due to herbicide exposure.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for a left knee disability.  

3.  Whether new and material evidence has been received to reopen the claim of service connection for post traumatic stress disorder (PTSD).  

4.  Whether new and material evidence has been received to reopen the claim of service connection for organic brain syndrome, ruptured arteriovenous (AV) malformation.  

5.  Whether new and material evidence has been received to reopen the claim of service connection for fungus of the feet.  

6.  Whether new and material evidence has been received to reopen the claim of service connection for dyshidrotic eczema of the hands.  

7.  Entitlement to service connection for an acquired psychiatric disorder other than post traumatic stress disorder (PTSD), claimed as anxiety and depression.  

8.  Entitlement to service connection for a heart disorder.  

9.  Entitlement to service connection for prostate cancer.  

10.  Entitlement to service connection for diabetes mellitus.  

11.  Entitlement to service connection for erectile dysfunction.  

12.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  

13.  Entitlement to service connection for peripheral neuropathy of the lower extremities.  

14.  Entitlement to an initial compensable evaluation for status post laceration scar on the right index finger.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from July 1966 to July 1968.  

By rating action in September 1987, the RO denied service connection for a skin disorder, including fungus of the feet and dyshidrotic eczema of the hands.  The Veteran was notified of this decision and did not appeal.  

In separate decisions, dated in March 1989, the Board of Veterans' Appeals (Board) denied service connection for residuals of a ruptured arteriovenous (AV) malformation, claimed as organic brain syndrome and a chronic skin disorder, involving the hands, head and face, including as due to herbicide exposure.  

By rating action in March 1994, the RO denied service connection for PTSD, skin disorder, claimed as dyshidrotic eczema of the hands, and for a ruptured AV malformation, claimed a due to herbicide exposure.  The Veteran and his representative were notified of this decision and did not appeal the issue of PTSD; however the remaining issues were appealed to the Board.  In May 1997, the Board again denied these issues.  

This matter initially came before the Board on appeal from an August 2003 rating decision by the RO which denied service connection for chloracne on a de novo basis.  A hearing before the undersigned was held at the RO in May 2011.  In April 2012, the Board found that the previous denial of the Veteran's claim for a skin disorder in March 1989 and May 1997, encompassed the underlying claim of chloracne, and was final.  However, the Board concluded that the evidence submitted with the current claim was new and material sufficient to reopen the claim, and remanded the appeal for additional development.  

In March 2013, the Board denied service connection for a skin disorder, and the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a February 2014 Joint Motion for Remand (JMR), the Court vacated the March 2013 Board decision and remanded the matter for compliance with the terms of the JMR.  

By rating action in March 2010, the RO denied service connection for a left knee disability, bilateral hand condition and a nervous condition.  The Veteran and his representative were notified of this decision and did not appeal.  

By rating action in April 2013, the RO granted service connection for a laceration scar on the right index finger and assigned a noncompensable rating; and denied service connection for anxiety and depression, a heart disorder, prostate cancer, diabetes mellitus, erectile dysfunction, peripheral neuropathy of the upper and lower extremities, a skin rash of the ears, head, arms, legs and groin, and found that new and material evidence had not been received to reopen the claims of service connection for organic brain syndrome, residuals of rupture AV malformation, a left knee disability, PTSD, fungus of the feet and dyshydrotic eczema of the hands.  A notice of disagreement with the April 2013 rating decision was received from the Veteran's attorney in August 2013.  Further discussion of these matters will be addressed herein below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

As a result of the Order of the Court, the Board has been directed to undertake action consistent with the JMR with respect to the claim for a skin disorder.  In the JMR, the parties agreed that the medical opinion from the September 2012 VA examination, conducted at the direction of the Board remand in 2012, was inadequate as the examiner did not specifically consider the one incident of in-service treatment for fungus of the feet and that another examination should be undertaken to determine, if feasible, the etiology of the Veteran's current skin disorder.  Accordingly, the Board finds that the appeal should be remanded for another examination.  

For the benefit of the VA examiner, the Veteran contends that he was treated for chronic skin problems "all over" his body, including his feet, legs, head, face, ears, back and groin while in Southeast Asia, and that he has had chronic skin problems ever since.  The Veteran testified that his skin disorder was diagnosed as "laterite palsy" when he was in Southeast Asia, and that he sought medical attention from various private doctors after service, before seeking treatment with VA in 1986.  

Factually, the service treatment records (STRs) showed that the Veteran was treated with Tinactin for a fungus infection of the feet on one occasion in service in March 1968, after he returned from service in Southeast Asia.  At the time of his service separation examination in June 1968, the Veteran specifically denied any skin problems, and no pertinent abnormalities were noted at that time.  The Veteran's head, face, neck, scalp, feet and skin were normal on examination.  

The first objective evidence of any skin disorder was on a VA Agent Orange dermatology examination in November 1986.  At that time, there were some vesicles on his fourth and fifth fingers, but no evidence of chloracne.  The diagnosis was dyshidrotic eczema of the fingers.  Subsequent VA medical records showed that the Veteran was treated for skin problems involving his hands, face, back and legs periodically from 1986 to the present.  The assessments included dyshidrotic eczema of the hands, comedonal acne, seborrheic dermatitis and intermittent folliculitis.  

At this point, the examiner is advised that while the Veteran is competent to report a history of his symptoms and experiences, in this case, the Board does not find him to be a credible or reliable historian, and that his inconsistent and contradictory statements regarding the onset and extent of his skin problems raises serious doubts as to his ability to provide an accurate medical history.  Therefore, when considering the Veteran's medical history, the examiner is advised that the only skin disorder shown in service was a fungus infection of the feet.  

The examiner is also advised that the Veteran's ex-wife reported in June 1991, that his feet were bad when she first started dating him about a month after he was discharged from service, and that he had chronic foot problems when they were divorced in 1977.  She also reported that the Veteran broke out with a rash on his hands, ears and between his legs in November 1969, some 16 months after service.  

As the Board is precluded from reaching its own unsubstantiated medical conclusions and is instead, bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Concerning the claims of service connection for an acquired psychiatric disorder, claimed as anxiety and depression, a heart disorder, prostate cancer, diabetes mellitus, erectile dysfunction, peripheral neuropathy of the upper and lower extremities, and whether new and material evidence has been received to reopen the claims of service connection for organic brain syndrome, residuals of rupture AV malformation, a left knee disability, PTSD, fungus of the feet and dyshydrotic eczema of the hands, and for an initial compensable evaluation for laceration scar on the right index finger, the Board notes that a notice of disagreement was received from the Veteran's attorney in August 2013.  However, it does not appear that any further action was taken on these issues.  

When there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, the claimant is entitled to a statement of the case (SOC) regarding the denied issue.  The RO's failure to issue an SOC for the issues adjudicated in the April 2013 rating decision is a procedural defect requiring remand.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Archbald v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, these issues will be returned to the Board after issuance of an SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbald, 9 Vet. App. at 130.  

As to the claim of service connection for a skin rash involving the ears, head, arms, legs and groin denied by the RO in April 2013, the Board finds that based on the Veteran's statements concerning the nature and onset of his skin problems, the issue currently on appeal, i.e., a skin disorder, claimed as chloracne to include as due to herbicide exposure appeal, encompasses these body parts.  Therefore, the Board finds that the attorney's notice of disagreement does not extend to the claim for a skin rash involving the ears, head, arms, legs and groin.  

In light of the discussion above and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED for the following action:  

1.  The Veteran should be scheduled for a VA dermatology examination to determine the nature and, if feasible, etiology of any identified skin disorder.  The claims folder and a copy of this Remand should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be undertaken in connection with the examination.  The examiner should provide a response to the following questions:  

a)  Does the Veteran have a skin disorder at present?  If multiple skin disorders are identified, the examiner should provide a diagnosis for each disorder and indicate the body part affected.  

b)  For each diagnosed skin disorder, the examiner should render an opinion as to whether it is at least as likely as not that the disorder was manifested in, or is otherwise related to service, to include possible herbicide exposure.  

A clear rationale for all opinions rendered would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In proffering his opinion, the examiner should specifically address the service treatment records documenting a foot fungus, post service treatment records and lay evidence of the Veteran's ex-spouse.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

2.  After the requested development has been completed, the AMC should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

3.  The Veteran and his attorney should be furnished a statement of the case for the issues of service connection for an acquired psychiatric disorder, claimed as anxiety and depression, a heart disorder, prostate cancer, diabetes mellitus, erectile dysfunction, peripheral neuropathy of the upper and lower extremities, and whether new and material evidence has been received to reopen the claims of service connection for residuals of rupture AV malformation and organic brain syndrome, a left knee disability, PTSD, fungus of the feet and dyshydrotic eczema of the hands, and for an initial compensable evaluation for laceration scar on the right index finger, and should be notified of the need to file a timely substantive appeal should he wish the Board to address these matters.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

